ON REHEARING
McKAY, Circuit Judge.
Upon plaintiffs’ petition for rehearing, we have reconsidered our, decision with reference to an award of attorneys’ fees. Notwithstanding the trial court’s dismissal of Count Five of plaintiffs’ complaint, it is apparent that the action as tried was premised on remedies afforded pursuant to 42 U.S.C. § 1983. The jurisdictional paragraph of plaintiffs’ complaint made clear that the action was brought under § 1983. It is clear that § 1983 is the proper remedy to enjoin state action alleged to violate the First Amendment of the United States Constitution.
The Civil Rights Attorneys’ Fees Awards Act of 1976, 42 U.S.C. § 1988, permits the court to award attorneys’ fees to a prevailing party in an action brought under § 1983. Therefore, it was proper for the district court to consider an award of attorneys’ fees under § 1988. It appears, how*1364ever, that the district court applied an incorrect standard in determining whether plaintiffs were prevailing parties within the meaning of § 1988. We therefore revise our prior opinion to include in the remand order a direction to reconsider this issue in light of our opinion in Gurule v. Wilson, 635 F.2d 782 (10th Cir. 1980).